United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newport Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1517
Issued: February 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2006 appellant, through his representative, filed a timely appeal of a May 19,
2006 decision of the Office of Workers’ Compensation Programs denying his claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On April 23, 2005 appellant, a 48-year-old carrier, filed an occupational disease claim
alleging that on April 7, 2005 he first realized his major depression and bipolar disease was
caused or aggravated by the employing establishment’s failure to process his request for donated
leave. He submitted an April 18, 2005 report from South County Psychotherapy Associates1
1

The signature on the report is illegible.

diagnosing mixed bipolar disorder. In an April 12, 2005 report, Dr. Richard A. Shulman, a
clinical psychologist, noted that he had treated appellant for depression and anxiety for the past
year. Appellant attributed an exacerbation of his depression and anxiety to a situation which
occurred on April 6, 2005.
In a May 2, 2005 statement, Jose A. Holper, supervisor, noted that on April 5, 2005 Mike
Cossack, a shop steward, inquired as to the status of appellant’s donated leave request. While
checking the file cabinet, Mr. Holper noted that no action had been taken on the leave request.
Mr. Holper stated that he immediately filled in the form, signed it and handed it to Mr. Cossack.
In a June 2, 2005 investigative memorandum, Ruth A. Baugh, a postal inspector, noted
that appellant attributed an April 6, 2005 incident as causing his bipolar disorder and major
depression. Appellant informed Ms. Baugh that he had been on leave most of 2004 due to
nonemployment-related depression. He stated that he submitted paperwork for donated leave at
the end of 2004, which he later found out had not been submitted by management to Ms. Baugh.
Appellant related that “he had a very controlled explosion at the steward” when he learned on
April 6, 2005 that the paperwork had not been submitted.
In a May 16, 2005 letter, Dr. Shulman noted that appellant was receiving treatment
sessions and remained totally disabled.
By letter dated June 16, 2005, the Office informed appellant that the evidence was
insufficient to support his claim and advised him to submit additional factual and medical
evidence.
In response, appellant submitted an April 23, 2005 witness statement from Mr. Cossack
who addressed the April 6, 2005 meeting with Mr. Holper regarding appellant’s request for
donated leave. Mr. Holper found appellant’s unprocessed request for donated leave in a filing
cabinet. After locating the form, Mr. Holper signed it and said he would get it processed.
Mr. Cossack noted that appellant became very upset after learning that his December 2004
request for donated leave had not yet been processed.
In an April 1, 2005 statement, appellant noted that he experienced major depression and
stress. He noted that in November 2004 he took return to work forms to his psychotherapist to
complete; however, the psychotherapist was unable to complete the forms as he was not a
physician or psychiatrist. Appellant also had submitted a request for donated leave but received
no response to his request, which he found very frustrating.
In an April 23, 2005 statement, appellant noted that he became very upset on April 6,
2005 due to several incidents. He related that, while commuting to work that day, his
automobile was almost struck by a pick-up truck. Appellant again noted the employing
establishment’s failure to timely process his donated leave request. He noted that he contacted
Ms. Lion about the pick-up truck incident. Appellant related that he was “sent over the edge”
when he learned from Mr. Cossack that the paperwork had not been processed and was only
signed that day. Appellant went home as he felt he was not “in any state to continue work or
deliver my route.”

2

In an April 27, 2005 grievance settlement letter, the employing establishment agreed to
advance appellant sick leave, immediately process his request for leave donation and cease and
desist delaying the leave donation request. It also stated that “[a]ny donated leave will be
applied to the grievant’s sick leave advance balance.” A copy of the employing establishment’s
leave sharing program was attached to the grievance. It stated “[t]here are no guarantees as to
the number of hours that will be donated to an eligible recipient.” The eligibility requirements
for the program required a recipient to submit a completed form requesting donated leave to his
or her immediate supervisor for processing and approval.
In a July 12, 2005 CA-2 form addendum, appellant stated that he became extremely
angry and frustrated on April 6, 2005 after learning that his December 2004 request for donated
leave had not been processed. He noted that he “was met with a lack of cooperation and poor
communications” when he attempted to return to work in October 2004.
In a July 25, 2005 report, Dr. Shulman indicated that he had treated appellant since
May 24, 2004 for depression and bipolar disorder. He noted that appellant returned to work on
February 24, 2005 and had been doing well until the incident on April 6, 2005. Appellant
informed Dr. Shulman that on April 6, 2005 he learned his grievance over returning to work had
been denied as untimely and that his request for donated leave had not been processed.
Dr. Shulman opined that “due to the combination of stressful events that occurred on April 6,
2005” appellant’s bipolar condition progressed due to an exacerbation of stress.
By decision dated September 8, 2005, the Office denied appellant’s claim for
compensation. It found that appellant had not established a compensable work factor.
On October 11, 2005 appellant requested reconsideration and submitted additional
evidence. His representative contended that the Office failed to consider the reports by
Dr. Shulman. He also contended that the evidence of record established that Mr. Holper acted
improperly by failing to submit the claimant’s request for need leave sharing.
By decision dated December 15, 2005, the Office denied modification of the
September 8, 2005 decision.
On May 1, 2006 appellant, through his representative, requested reconsideration and
submitted evidence in support of his request. In an April 11, 2005 statement, Mr. Cossack
related that appellant gave him forms requesting donated leave on December 5, 2004, which he
forwarded to Mr. Holper. Mr. Cossack noted that appellant ran out of leave on March 1, 2004.
In early April 2005, appellant checked with Mr. Holper regarding the status of his request for
donated leave as appellant had not received a response to his request. At this time, Mr. Cossack
learned that Mr. Holper had failed to process appellant’s request for donated leave. Mr. Cossack
indicated that the reason appellant filed his request in December 2004 was to possibly reach
employees who had use or lose leave to donate.
In an April 26, 2006 letter, Dwain Young, the union local vice president, stated that the
employing establishment “admitted that [Mr.] Holper had placed the grievant’s request for leave
donation in his drawer and forgot to process it.”

3

By decision dated May 19, 2006, the Office denied modification of the December 15,
2005 decision.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of his federal employment.2 This burden includes the submission
of detailed description of the employment factors or conditions which appellant believes caused
or adversely affected the condition or conditions for which compensation is claimed.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the coverage
of workers’ compensation. These injuries occur in the course of the employment and have some
kind of causal connection with it but nevertheless are not covered because they are found not to
have arisen out of the employment. Disability is not covered where it results from an
employee’s frustration over not being permitted to work in a particular environment or to hold a
particular position or secure a promotion. On the other hand, where disability results from an
employee’s emotional reaction to his regular or specially assigned work duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Federal
Employees’ Compensation Act.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6
ANALYSIS
The evidence of record is not sufficient to establish an emotional condition causally
related to compensable work factors. Appellant alleged that he sustained stress as the result of
the failure of Mr. Holper, a supervisor, to process his request for donated leave. However, leave

2

Sandra D. Pruitt, 57 ECAB ___ (Docket No. 05-739, issued October 12, 2005); Pamela R. Rice, 38 ECAB
838 (1987).
3

Robert Breeden, 57 ECAB ___ (Docket No. 06-734, issued June 16, 2006); Roger Williams, 52 ECAB 468
(2001); Anna C. Leanza, 48 ECAB 115 (1996).
4

Jeral R. Gray, 57 ECAB ___ (Docket No. 05-1851, issued June 8, 2006); Lillian Cutler, 28 ECAB 125 (1976).

5

Doretha M. Belnavis, 57 ECAB ___ (Docket No. 05-1879, issued January 12, 2006); Brian H. Derrick,
51 ECAB 417 (2000).
6

Robert G. Burns, 57 ECAB ___ (Docket No. 06-380, issued June 26, 2006); Margreate Lublin, 44 ECAB 945,
956 (1993).

4

matters are considered to be administrative in nature.7 As noted an administrative matter will not
constitute a compensable work factor unless there is evidence of error or abuse by the employing
establishment.
The record indicates that the request for donated leave was not processed by Mr. Holper
in a timely fashion. Mr. Holper and the employing establishment acknowledged that appellant’s
request for donated leave had not been timely processed following submission in
December 2004. The employing establishment agreed to advance appellant leave since his
request had not been timely processed. Mr. Cossack indicated that the reason appellant filed his
request in December 2004 was to possibly reach employees who had use or lose leave. The
record contains a copy of the leave program agreement which states there is no guarantee as to
the number of hours a recipient will receive. While there was no guarantee as to the amount of
donated leave appellant might receive, the failure of his supervisor to timely process the leave
request precluded him from reaching out to employees with use or lose for the year 2004.
Moreover, appellant would have been ineligible to be a recipient for the donated leave program
in 2004 due to the failure of his supervisor to timely process his request. The eligibility
requirements for the donated leave program required a recipient to submit a completed form to
his supervisor for the request to be processed and approved. As his supervisor failed to timely
process and approve the leave request, appellant was ineligible for the donated leave program in
2004. The Board finds that appellant has established error by the employing establishment in
this matter.
Appellant has established a compensable factor of employment with respect to error by
the employing establishment in failing to timely process his donated leave request. The case
presents a medical question regarding whether his emotional condition was caused or contributed
to by this compensable factor. As the Office found there were no compensable employment
factors, it did not analyze the medical evidence. The case will be remanded to the Office for this
purpose.8 After such further development as deemed necessary, the Office should issue a de
novo decision on this matter.
CONCLUSION
The Board finds that this case is not in posture for a decision and must be remanded for
further development to determine whether appellant sustained an emotional condition causally
related to the accepted compensable employment factor.

7

Although the handling of leave requests is generally related to the employment, it is an administrative function
of the employer and not a duty of the employee. Lori A. Facey, 55 ECAB 217 (2004); see also Jeral R. Gray, supra
note 4. (An administrative or personnel matter will be considered to be an employment factor only where the
evidence discloses error or abuse on the part of the employing establishment.)
8

Tina D. Francis, 56 ECAB ___ (Docket No. 04-965, issued December 16, 2004); Robert Bartlett, 51 ECAB
664 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2006 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: February 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

